Citation Nr: 9909003	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
chronic brain syndrome, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


REMAND

A preliminary review of the record shows that the veteran 
sustained a fragment wound to his head in 1970 while on 
active duty in Vietnam.  His symptomatology included a 
subdural hematoma and seizures and he subsequently underwent 
a craniotomy.  Thereafter, the veteran apparently had 
complete resolution of symptoms other than for continued 
headaches.

The veteran was hospitalized in February 1997 after falling 
and hitting the back of his head while playing racquetball.  
The veteran suffered a loss of consciousness at the time of 
the accident and believed that he may have had a seizure.  A 
CT scan showed postoperative changes consistent with old 
infarct or trauma with no sign of acute intracranial 
abnormality, an otherwise normal MRI showed encephalomalacia 
consistent with history of injury in Vietnam, and an EEG 
showed no seizure activity.

Following the accident, the veteran could not return to work 
and suffered from symptomatology including aphasia, right 
foot drop, weakness and incoordination of the right lower 
extremity, decreased memory, and a decline in several 
cognitive abilities.  The veteran underwent extensive speech 
and physical therapy.

In May 1997, a VA examiner rendered a diagnosis of rule/out 
organic brain syndrome, etiology unknown, with syncopal event 
in February 1997.  The examiner opined that there appeared to 
be no relationship to the prior head trauma sustained during 
active service.  In September 1997, a private neurologist 
examined the veteran.  He offered a diagnosis of blackout of 
unknown cause, possibly due to seizure, possibly with 
concussion.  The doctor stated that he did not believe that 
the February 1997 incident or injury should have been 
adequate to produce any lasting brain injury.  He could not 
explain the right-sided weakness, as there did not appear to 
be any active disease causing it.  He surmised that this also 
may be a consequence of the injury incurred in Vietnam.

The current record does not permit the Board to clearly 
distinguish the symptoms of the nonservice-connected head 
trauma incurred in February 1997 from the residuals of the 
chronic brain syndrome incurred in service.  In these 
circumstances, the veteran's claim for an increased 
evaluation for chronic brain syndrome implies an additional 
claim of secondary service connection for the residuals of 
the head injury incurred in 1997.  In other words, the issue 
arises whether the head injury sustained in service rendered 
the veteran more vulnerable to, and thus chronically 
worsened, the residual effects of the head trauma many years 
following service.  Under the Court's holding in Allen v. 
Brown, 7 Vet.App. 439 (1995), service connection may be 
granted for a disability resulting from the aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  Moreover, the Board finds that the secondary 
service connection claim is inextricably intertwined with the 
claim for an increased evaluation for chronic brain syndrome.  
Therefore, the Board will defer consideration of the claim 
for an increased evaluation until the RO adjudicates the 
issue of entitlement to secondary service connection for 
residuals of the recent head trauma.

The Board further notes that the VA examiner could not render 
a definitive diagnosis as to the veteran's current 
disability, but did believe that it was not related to his 
in-service head injury.  However, the aforementioned 
neurological opinion indicated that the veteran's present 
symptomatology is more severe than would normally occur with 
an injury of the type he sustained in February 1997.  Given 
the differing opinions as to the etiology of the veteran's 
disability, the Board is of the opinion that the veteran 
should be afforded a thorough VA medical examination.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following actions:

1.  After securing authorization from the 
veteran, the RO should obtain and 
associate with the claims file any and 
all medical records, not previously 
acquired, pertaining to the treatment of 
the veteran.

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
neurological examination.  Since it is 
important "that each disability be 
viewed in relation to its history," 
38 C.F.R. § 4.1 (1998), the examiner must 
be provided with the veteran's claims 
file.  The examiner is requested to 
review all pertinent records in the 
claims file, including the service 
medical records, and the medical opinions 
of all private physicians and VA 
examiners.  Any and all evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  All 
clinical findings and subjective 
complaints should be reported in detail.  
The examiner is requested to offer an 
opinion as to the nature and extent of 
the veteran's current disability.  In so 
doing, the examiner should render an 
opinion as to whether it is at least as 
likely as not that the symptomatology 
following the February 1997 head injury 
is causally or etiologically related to 
the head trauma sustained in service.  
Specifically, the examiner should 
determine if the symptomatology of the 
veteran's service-connected chronic brain 
syndrome has increased and if the 
service-connected brain disorder 
aggravated the residuals of the February 
1997 injury.  All opinions must be 
supported by a written rationale and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

3.  When the development requested has 
been completed, the claim for an 
increased evaluation for chronic brain 
syndrome should again be reviewed by the 
RO on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  The RO should next adjudicate the 
claim of secondary service connection for 
residuals of the recent head trauma.  In 
so doing, the RO should apply the 
holdings of Allen v. Brown, 7 Vet.App. 
439 (1995).  If the decision is 
unfavorable and appellate review is 
initiated by a notice of disagreement, 
and completed by a substantive appeal 
following the issuance of a statement of 
the case, the record should be returned 
to the Board for further appellate 
consideration.


The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 
- 2 -


- 1 -


